DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/10/2021 has been placed of record in the file.
Claims 1, 2, 8, 9, 15, and 16 have been amended.
The double patenting rejection remains of record.  The applicant has requested that the double patenting rejection be held in abeyance.
Claims 1-20 are pending.
The applicant’s arguments with respect to claims 1-20 have been fully considered but they are not persuasive as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 2, 8, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Homme et al. (U.S. Patent Application Publication Number 2014/0169616), hereinafter referred to as Homme, in view of He et al. (U.S. Patent Number 8,826,452), hereinafter referred to as He.
Homme disclosed techniques for watermarking content used in a screen capture.  In an analogous art, He disclosed techniques for protecting computers against data loss by analyzing screen captures.  Both systems are directed to utilizing screenshot content for security.
Regarding claim 1, Homme discloses a non-transitory computer-readable medium embodying program instructions executable in a client device that, when executed by the client device, direct the client device to: identify a request to access content in a client application on the client device (paragraph 16, information displayed, and paragraph 15, application run by operating system); determine a sensitivity level of the content (paragraph 21, program being run is test version); generate a watermark that is imperceptible when shown on a display (paragraph 35, watermarked buffer content generated for screen display, and paragraph 40, watermarked buffer content is undetectable), wherein the watermark comprises a predefined arrangement of pixels that identifies the client application and the sensitivity level of the content of the client application (paragraph 25, data identifying copy of program, and paragraph 21, program being run is confidential); cause the user interface comprising the watermark to be shown on the display of the client device (paragraph 36, watermarked buffer content made available); detect that a screen capture has been performed on the client device where an image of the screen 
Homme does not explicitly state the client device to send the image of the screen capture to a remote computing device for analysis and receive the remedial action from the remote computing device, the remedial action being determined by the remote computing device.  Here it is purported that off-loading analysis procedures from one computing device to another is common practice in the art and one of ordinary skill would have known how to use a separate device to complete additional analysis.  Even so, He is submitted to show explicit teaching of such off-loading in a data loss prevention scenario.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Homme by adding the ability for the client device to send the image of the screen capture to a remote computing device for analysis and receive the remedial action from the remote computing device, the remedial action being determined by the remote computing device as provided by He (see column 4, lines 13-19, data loss prevention module accesses files remotely and scans them for sensitive data).  One of ordinary skill in the art would have recognized the benefit that utilizing such analysis would assist in implementing data loss prevention techniques (see He, column 1, lines 10-20).
Regarding claim 2, the combination of Homme and He discloses wherein: the watermark is generated and positioned in the user interface such that the watermark is detectable 
Regarding claim 8, Homme discloses a computer-implemented method, comprising: identifying a request to access content in a client application on the client device (paragraph 16, information displayed, and paragraph 15, application run by operating system); determining a sensitivity level of the content (paragraph 21, program being run is test version); generating a watermark that is imperceptible when shown on a display of a client device (paragraph 35, watermarked buffer content generated for screen display, and paragraph 40, watermarked buffer content is undetectable), wherein the watermark comprises a pre-defined arrangement of pixels that identifies the client application and the sensitivity level of the content of the client application (paragraph 25, data identifying copy of program, and paragraph 21, program being run is confidential); causing a user interface comprising the watermark to be shown on the display of the client device (paragraph 36, watermarked buffer content made available); detecting that a screen capture has been performed on the client device where an image of the screen capture is generated, the screen capture being detected while the user interface is shown on the display (paragraph 32, screen capture request); in an instance in which the screen capture has been detected, receiving a remedial action to perform on the client device, the remedial action being determined based at least in part on the sensitivity level and the client application identified from the watermark (paragraph 46, watermarked buffer content analyzed and program that was running identified, and paragraph 1, appropriate remedial action taken).
Homme does not explicitly state sending the image of the screen capture to a remote computing device for analysis and receiving the remedial action from the remote computing device.  Here it is purported that off-loading analysis procedures from one computing device to 
Regarding claim 9, the combination of Homme and He discloses wherein: the watermark is generated and positioned in the user interface such that the watermark is detectable by the remote computing device before and after a compression is applied to the image (Homme, paragraph 42, watermarking resistant to compression).
Regarding claim 14, the combination of Homme and He discloses wherein the remedial action is determined by: identifying a predefined base pixel in the image of the screen capture; analyzing at least one pixel surrounding the predefined base pixel according to a specified watermark pattern stored in memory of the client device; and determining the sensitivity level based at least in part on information stored in association with the specified watermark pattern in the memory of the client device (Homme, paragraph 46, data embedded in watermarked buffer content extracted and program that was running identified, and paragraph 21, watermarking is for confidential programs).
Regarding claim 15, Homme discloses a system, comprising: a client device comprising a display and at least one hardware processor; program instructions stored in memory and executable by the client device that, when executed, direct the client device to: identify a request to access content in a client application on the client device (paragraph 16, information displayed, and paragraph 15, application run by operating system); determine a sensitivity level of the content (paragraph 21, program being run is test version); generate a watermark that is imperceptible when shown on the display (paragraph 35, watermarked buffer content generated for screen display, and paragraph 40, watermarked buffer content is undetectable), wherein the watermark comprises a predefined arrangement of pixels that identifies the client application and the sensitivity level of the content of the client application (paragraph 25, data identifying copy of program, and paragraph 21, program being run is confidential); cause the user interface comprising the watermark to be shown on the display of the client device (paragraph 36, watermarked buffer content made available); detect that a screen capture has been performed on the client device where an image of the screen capture is generated, the screen capture being detected while the user interface is shown on the display (paragraph 32, screen capture request); in an instance in which the screen capture has been detected, receive a remedial action to perform on the client device, the remedial action being determined based at least in part on the sensitivity level and the client application identified from the watermark (paragraph 46, watermarked buffer content analyzed and program that was running identified, and paragraph 1, appropriate remedial action taken).
Homme does not explicitly state the client device to send the image of the screen capture to a remote computing device for analysis and receive the remedial action from the remote computing device, the remedial action being determined by the remote computing device.  Here 
Regarding claim 16, the combination of Homme and He discloses wherein: the watermark is generated and positioned in the user interface such that the watermark is detectable by the remote computing device before and after a compression is applied to the image (Homme, paragraph 42, watermarking resistant to compression).

11.	Claims 3-5, 7, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Homme in view of He, further in view of Kofod et al. (U.S. Patent Application Publication Number 2016/0253772), hereinafter referred to as Kofod.
The combination of Homme and He disclosed techniques for watermarking content used in a screen capture.  In an analogous art, Kofod disclosed techniques for securing content via watermarking.  Both systems are directed to securing screenshot content.
Regarding claim 3, the combination of Homme and He discloses wherein: the watermark is generated based on the sensitivity level of content to be shown in the user interface (Homme, paragraph 21, watermarking is for confidential programs); and the watermark is received by the client device prior to the user interface comprising the watermark being generated (Homme, paragraph 20, data is embedded in image).
The combination of Homme and He does not explicitly state that the watermark is generated by the remote computing device.  However, providing watermarking in such a fashion was well known in the art as evidenced by Kofod.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Homme and He by adding the ability that the watermark is generated by the remote computing device as provided by Kofod (see paragraph 92, watermark generator sends watermark to separate device that produces watermarked content).  One of ordinary skill in the art would have recognized the benefit that utilizing watermarks would help secure protected data from unauthorized access (see Kofod, paragraph 8).
Regarding claim 4, the combination of Homme, He, and Kofod discloses wherein: the watermark and the sensitivity level of content are identified by the client device or the remote computing device by identifying at least one pixel value for a pixel positioned a predefined distance away from a base pixel (Homme, paragraph 23, buffer content includes indication of color values for every pixel).
Regarding claim 5, the combination of Homme, He, and Kofod discloses wherein: the at least one pixel value comprises at least one of: a red pixel value, a green pixel value, a blue pixel 
Regarding claim 7, the combination of Homme, He, and Kofod discloses wherein the remedial action is determined by: identifying a predefined base pixel in the image of the screen capture; analyzing at least one pixel surrounding the predefined base pixel according to a specified watermark pattern stored in memory of the client device; and determining the sensitivity level based at least in part on information stored in association with the specified watermark pattern in the memory of the client device (Homme, paragraph 46, data embedded in watermarked buffer content extracted and program that was running identified, and paragraph 21, watermarking is for confidential programs).
Regarding claim 10, the combination of Homme and He discloses wherein: the watermark is generated based on the sensitivity level of content to be shown in the user interface (Homme, paragraph 21, watermarking is for confidential programs); and the watermark is received by the client device prior to the user interface comprising the watermark being generated (Homme, paragraph 20, data is embedded in image).
The combination of Homme and He does not explicitly state that the watermark is generated by the remote computing device.  However, providing watermarking in such a fashion was well known in the art as evidenced by Kofod.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Homme and He by adding the ability that the watermark is generated by the remote computing device as provided by Kofod (see paragraph 92, watermark generator sends watermark to separate device that produces watermarked content).  One of ordinary skill in the art would have recognized the 
Regarding claim 11, the combination of Homme, He, and Kofod discloses wherein: the watermark and the sensitivity level of content are identified by the client device or the remote computing device by identifying at least one pixel value for a pixel positioned a predefined distance away from a base pixel (Homme, paragraph 23, buffer content includes indication of color values for every pixel).
Regarding claim 12, the combination of Homme, He, and Kofod discloses wherein: the at least one pixel value comprises at least one of: a red pixel value, a green pixel value, a blue pixel value, or an alpha pixel value (Homme, paragraph 23, buffer content includes indication of color values for every pixel).
Regarding claim 17, the combination of Homme and He discloses wherein: the watermark is generated based on the sensitivity level of content to be shown in the user interface (Homme, paragraph 21, watermarking is for confidential programs); and the watermark is received by the client device prior to the user interface comprising the watermark being generated (Homme, paragraph 20, data is embedded in image).
The combination of Homme and He does not explicitly state that the watermark is generated by the remote computing device.  However, providing watermarking in such a fashion was well known in the art as evidenced by Kofod.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Homme and He by adding the ability that the watermark is generated by the remote computing device as provided by Kofod (see paragraph 92, watermark generator sends watermark to separate device that 
Regarding claim 18, the combination of Homme, He, and Kofod discloses wherein: the watermark and the sensitivity level of content are identified by the client device or the remote computing device by identifying at least one pixel value for a pixel positioned a predefined distance away from a base pixel (Homme, paragraph 23, buffer content includes indication of color values for every pixel).
Regarding claim 19, the combination of Homme, He, and Kofod discloses wherein: the at least one pixel value comprises at least one of: a red pixel value, a green pixel value, a blue pixel value, or an alpha pixel value (Homme, paragraph 23, buffer content includes indication of color values for every pixel).

12.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Homme in view of He, further in view of Casaburi et al. (U.S. Patent Number 8,429,745), hereinafter referred to as Casaburi.
The combination of Homme and He disclosed techniques for watermarking content used in a screen capture.  In an analogous art, Casaburi disclosed techniques for data loss prevention from sensitive applications via screenshots.  Both systems are directed to securing screenshot content.
Regarding claim 6, the combination of Homme and He does not explicitly state wherein: the remedial action comprises at least one of: blurring at least a portion of the image; deleting the image from memory of the client device; sending an electronic communication to an 
Regarding claim 13, the combination of Homme and He does not explicitly state wherein: the remedial action comprises at least one of: blurring at least a portion of the image; deleting the image from memory of the client device; sending an electronic communication to an administrator; and replacing content in the image with other predefined visual content that indicates that the image has been modified.  However, providing remedial action in such a fashion was well known in the art as evidenced by Casaburi.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Homme and He by adding the ability that the remedial action comprises at least one of: blurring at least a portion of the image; deleting the image from memory of the client device; sending an electronic communication to an administrator; and replacing content in the image with other predefined 
Regarding claim 20, the combination of Homme and He discloses the remedial action is determined by: identifying a predefined base pixel in the image of the screen capture; analyzing at least one pixel surrounding the predefined base pixel according to a specified watermark pattern stored in memory of the client device; and determining the sensitivity level based at least in part on information stored in association with the specified watermark pattern in the memory of the client device (Homme, paragraph 46, data embedded in watermarked buffer content extracted and program that was running identified, and paragraph 21, watermarking is for confidential programs).
The combination of Homme and He does not explicitly state wherein: the remedial action comprises at least one of: blurring at least a portion of the image; deleting the image from memory of the client device; sending an electronic communication to an administrator; and replacing content in the image with other predefined visual content that indicates that the image has been modified.  However, providing remedial action in such a fashion was well known in the art as evidenced by Casaburi.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Homme and He by adding the ability that the remedial action comprises at least one of: blurring at least a portion of the image; deleting the image from memory of the client device; sending an electronic communication to an administrator; and replacing content in the image with other predefined visual content that 

Response to Arguments
13.	In the remarks, the applicant has argued:
<Argument 1>
The combination of Homme and He does not disclose the features of independent claim 1 because it does not disclose “wherein the watermark comprises a predefined arrangement of pixels” as recited in claim 1.
<Argument 2>
The combination of Homme and He does not disclose the features of independent claim 1 because it does not disclose “wherein the watermark identifies the client application and the sensitivity level” as recited in claim 1.
14.	In response to argument 1, the combination of Homme and He does disclose the features as recited in claim 1.  The rejection cites Homme, paragraph 35, which shows the generation of watermarked buffer content.  First, it is noted that by definition a watermark for a computer display comprises a predefined arrangement of pixels.  Further, contrary to the applicant’s arguments, Homme explicitly discloses a watermark as such.  See, inter alia, paragraph 23, which describes in detail that watermarking occurs via changes to the data describing the image, including the color values of the pixels of the image, etc.


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Victor Lesniewski/Primary Examiner, Art Unit 2493